Case 7:19-cv-05031-KMK-PED Document 14 Filed 05/11/20 Page 1 of 2

Case rN

MOENBORSES™

Meagan Kelly

77 Water Street, Suite 2100

New York, New York 10005

Meagan.Kelly@lewisbrisbois.com
BRISBOIS Direct: 212.845.9006

LEWIS BRISBOIS BISGAARD & SMITH LLP

 

May 8, 2020 File No. 36630,1614

ECF

Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: Egberto Velez v. Home Depot U.S.A., Inc.
USDC/SDNY Docket No.: 19-CV-05031

Dear Judge Karas:

We represent Home Depot U.S.A., Inc. in the above referenced matter. As you
know, the parties participated in an Initial Conference on April 17, 2020 before Your
Honor. During the conference, Home Depot requested to include an additional deadline to
complete all expert discovery beyond the two dates listed in 7(a) and (b), which was
inadvertently omitted from the so-ordered case management and scheduling order.

In an effort to further clarify the schedule for expert discovery discussed during the
conference, please accept the following application to amend the proposed scheduling
order that was so-ordered by Your Honor, made on consent of Plaintiffs counsel. We have
only added one date, November 20, 2020, as the deadline for all expert discovery and
used the existing expert deadlines, as disclosure dates.

1. Deadline for Plaintiff to disclose expert reports: October 6, 2020
2. Deadline for Defendant to disclose expert reports: November 3, 2020
3. Deadline to complete expert discovery including expert depositions: November 20,

2020

This additional deadline does not interfere with the pre-motion conference deadline
or case management conference.

ARIZONA + CALIFORNIA + COLORADO +» CONNECTICUT + FLORIDA + GEORGIA « ILLINOIS + INDIANA - KANSAS + KENTUCKY + LOUISIANA

MARYLAND + MASSACHUSETTS » MINNESOTA + MISSOURI + NEVADA + NEW JERSEY + NEW MEXICO + NEW YORK +» NORTH CAROLINA + CHIO

OREGON + PENNSYLVANIA « RHODE ISLAND + TEXAS + UTAH + VIRGINIA + WASHINGTON + WASHINGTON D.C. + WEST VIRGINIA + WILMINGTON
4811-7705-5 164.1

 
Case 7:19-cv-05031-KMK-PED Document 14 Filed 05/11/20 Page 2 of 2

Case 7:19-cv-05031-KMK-PED Document 13 Filed 05/08/20 Page 2 of 2

May 8, 2020
Page 2

We thank Your Honor for your consideration to this matter.

Respectfully submitted,

Weagan Kelly

Meagan Keily for
LEWIS BRISBOIS BISGAARD & SMITH LLP

MK:dfd

Granted.

cc: via ECF So Ordered.

Mallilo & Grossman ML
x

LEWIS BRISBOIS BISGAARD & SMITH LLP
www. fewisbrisbois.com

48171-7705-5164.1

 
